Citation Nr: 0109811	
Decision Date: 04/03/01    Archive Date: 04/11/01

DOCKET NO.  00-17 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUE

Entitlement to an increased rating for the service-connected 
post-traumatic stress disorder (PTSD), currently evaluated as 
50 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The veteran and his wife



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from March 1966 to November 
1969.  

By a February 1999 rating action, the RO proposed to reduce 
the rating for the service-connected PTSD from 70 percent to 
50 percent.  

The veteran testified at a hearing before a Hearing Officer 
at the RO in April 1999.  

In a June 1999 rating decision, the RO formally reduced the 
rating for the service-connected PTSD to 50 percent, 
effective on September 1, 1999.  

Another hearing was held at the RO in February 2001 before 
the undersigned Member of the Board.  

In July 1999, the veteran raised the issue reinstatement of 
service connection for chronic alcoholism.  In August 2000, 
he raised the issue of service connection for a 
gastrointestinal condition, claimed as secondary to the 
service-connected PTSD.  As these matters have not been 
developed for appellate review, they are referred to the RO 
for the appropriate action.  



REMAND

There has been a significant change in the law during the 
pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  

On VA psychiatric examination in April 1996, the diagnosis 
included that of PTSD.  The examiner assigned a Global 
Assessment of Functioning (GAF) score of 36.  

On VA psychiatric examination in June 1997, it was noted that 
the veteran had previous convictions and was out of jail on a 
work release program working at McDonalds.  The diagnosis was 
that of chronic PTSD and alcohol dependence in remission.  
The examiner assigned a GAF score of 41.  

An April 1998 VA examination report noted that the GAF score 
shown on the June 1997 examination report appeared to be 
correct, but that employability did not appear to be 
precluded.  

On VA examination in August 1998, the veteran reported that 
his longest job was working as a farmer on his own farm for 
the previous 15 years.  The diagnosis was that of PTSD and a 
GAF score of 50 was assigned.  

VA examination reports of December 1998 and May 2000, showed 
that each examiner assigned a GAF score of 50.  

The veteran asserts that his service-connected PTSD is more 
severe than currently rated.  He contends that the RO 
improperly reduced the rating from 70 to 50 percent on the 
basis of the more recent GAF scores of 50 without considering 
the lower GAF scores shown on the earlier VA examinations.  

The Board finds that the evidence is insufficient for 
purposes of adjudicating the veteran's claim and that another 
VA examination is necessary to determine the current severity 
of the service-connected PTSD, as well as the level of 
industrial impairment.  In light of the need for the 
additional examination, the RO should secure all treatment 
records that have not been previously obtained.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should take appropriate action 
to contact the veteran in order to request 
that he identify the names, addresses, and 
approximate dates of treatment for any VA 
and non-VA health care providers who 
treated him the service-connected PTSD 
since May 2000.  After obtaining any 
necessary authorization from the veteran, 
the RO should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran in response to this request, 
which have not been previously secured.  
Once obtained, all records must be 
associated with the claims folder.  All VA 
records pertaining to the veteran that 
have not been previously secured should be 
obtained and associated with the claims 
file.  

2.  The RO should schedule the veteran 
for a VA psychiatric examination to 
determine the current severity of the 
veteran's PTSD in light of the provisions 
of the Rating Schedule.  All indicated 
tests must be conducted.  The claims 
folder must be made available to and 
reviewed by the examiner prior to the 
requested study.  Detailed clinical 
findings referable to the service-
connected PTSD should be recorded.  Based 
on his or her review of the case, it is 
requested that the examiner provide a 
full multiaxial evaluation, including a 
score on the GAF scale on Axis V with an 
explanation of the score's meaning.  In 
particular, the examiner should offer an 
opinion as to degree of any demonstrated 
occupational and social impairment caused 
by the service-connected PTSD alone in 
terms of the Rating Schedule.  The report 
of the examination should be associated 
with the veteran's claims folder.  

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  

4.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and his 
representative should be provided with a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  

		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).  


